IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


               TIMOTHY A. BAXTER v. TONY PARKER, WARDEN

                    Direct Appeal from the Circuit Court for Lake County
                            No. 04-CR-8567 R. Lee Moore, Judge



                   No. W2004-01451-CCA-R3-HC - Filed December 8, 2004




The Petitioner, Timothy A. Baxter, appeals the trial court's denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court's denial
of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because Petitioner has
failed to allege a ground for relief which would render the judgment void, we grant the State's
motion and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN and
J.C. MCLIN , JJ. joined.

Timothy A. Baxter, pro se.

Paul G. Summers, Attorney General & Reporter; Michael Markham, Assistant Attorney General,
for the appellee, the State of Tennessee.


                                  MEMORANDUM OPINION


        It appears from the record that, on December 10, 2001, the Petitioner entered guilty pleas
to one count possession of methamphetamine, one count of possession of marijuana, one count
of manufacture of methamphetamine, one count of felony possession of a handgun, one count of
possession of drug paraphernalia, and one count of theft over $10,000. It further appears that the
agreed upon sentence for these offenses was an effective sentence of twelve years as a range II


                                                  1
offender. No direct appeal was taken. The Petitioner is currently confined at Northwest
Correctional Complex in Tiptonville, Tennessee.

        On May 19, 2004, the Petitioner filed a petition for habeas corpus in the Lake County
Circuit Court. As grounds for issuance of the writ, the Petitioner asserted that (1) he is “absolute
innocent of the crimes he is explicitly so confined hereof,” (2) his sentence violates the
Tennessee Sentencing Reform Act of 1989, (3) the informant was never proven to be reliable, (4)
his guilty plea was coerced and involuntarily entered, and (5) trial counsel was ineffective. On
May 28, 2004, the trial court summarily dismissed the petition, finding that it failed to state a
ground cognizable in a habeas corpus proceeding. The Petitioner timely filed a notice of appeal.

       Habeas corpus relief is available in this state only when it appears on the face of the
judgment or the record that the trial court was without jurisdiction to convict or sentence the
defendant or that the sentence of imprisonment has otherwise expired. Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). Unlike the post-
conviction petition, the purpose of the habeas corpus petition is to contest a void, not merely
voidable, judgment. State ex rel. Newsome v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189
(1968). A petitioner cannot collaterally attack a facially valid conviction in a habeas corpus
proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992); State ex rel. Holbrook v. Bomar,
211 Tenn. 243, 364 S.W.2d 887, 888 (1963). Moreover, when the habeas corpus petition fails to
demonstrate that the judgment is void, a trial court may properly dismiss the petition without a
hearing. See Hickman v. State, – S.W.3d –, 2004 WL 2563267, at *1 (Tenn. Sept. 2, 2004) (for
publication) (citing Tenn. Code Ann. § 29-21-109 (2000); Dixon, 70 S.W.3d at 36).


        Petitioner alleges that he is innocent of the crimes for which he stands convicted and that
the prosecution failed to prove the reliability of the informant. These claims are essentially
challenges to the sufficiency of the evidence and are not claims cognizable in a habeas
proceeding. See Gant v. State, 507 S.W.2d 133, 136 (Tenn. Crim. App. 1973) (holding habeas
corpus relief is not available to challenge the sufficiency of the evidence). Petitioner also
contends that his guilty plea was involuntary entered and that trial counsel was ineffective.
Similarly, as these claims, if proven, would render the challenged judgments voidable rather than
void, they also do not present cognizable claims for habeas corpus relief. See Passarella, 891
S.W.2d at 627; Luttrell v. State, 644 S.W.2d 408, 409 (Tenn. Crim . App. 1982). Finally,
Petitioner asserts that his sentence violates the 1989 Sentencing Act in that the State had agreed
to waive costs and fines yet “numerous costs and fines are being deducted from this Petitioner’s
Trust Fund. . . .” Again, this claim, even if true, fails to establish that his sentence has expired or
that the trial court was without jurisdiction to enter the judgments. Moreover, the negotiated plea
agreement contained in the record before this Court fails to mention the State’s concession to
waive fines and costs in this matter. Thus, the Petitioner has failed to establish any grounds that
would entitle him to habeas corpus relief. Rather, these allegations, even if true, would merely
render the judgments voidable, not void. As the petition was filed over two years after the
judgments became final, the petition cannot be treated as a petition for post-conviction relief.
See Tenn. Code Ann. § 40-30-102(a).

                                                  2
        Finally, the procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Archer v. State, 851 S.W.2d 157, 165 (Tenn. 1993). Although not
acknowledged by the trial court, the Petitioner has failed to attach copies of the judgments of
conviction to his petition. See Tenn. Code Ann. § 29-21- 107(b)(2). An application for the
issuance of habeas corpus may be summarily dismissed for failure to attach the judgment forms.
Id.; see also State ex rel. Wood v. Johnson, 393 S.W.2d 135, 136 (Tenn. 1965).


        The Petitioner has not established that he is entitled to habeas corpus relief. He has
alleged neither a facially invalid judgment nor an expired sentence. Accordingly, it is
ORDERED that the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                      ___________________________________
                                      JOHN EVERETT WILLIAMS, JUDGE




                                                3